Citation Nr: 1543580	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-21 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Memorial Hermann Hospital from July 9, 2010 to July 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2010 decision by the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas, which denied the Veteran's claim for payment of or reimbursement of unauthorized medical expenses for services rendered at MHHS Hermann Rehab from July 9, 2010 to July 20, 2010.  The veteran subsequently appealed that decision.  In June 2011, the VA Fee Basis Services Section of the VAMC confirmed the previous denial of the Veteran's claim for payment or reimbursement of medical expenses incurred at the private hospital from July 9, 2010 to July 20, 2010.  

On August 7, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the appellant submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2014).  

In November 2012, the Board remanded the case for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2013.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

As a final preliminary matter, the Board notes that a review of the VBMS and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than a transcript of the Travel Board hearing dated in August 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment provided during the period from July 9, 2010 to July 20, 2010 at MHHS Hermann Rehab.  

2.  The Veteran has not established service connection for any disability and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  From July 9, 2010 to July 20, 2010, the Veteran received inpatient rehabilitation treatment, which was not rendered pursuant to a medical emergency, at MHHS Hermann Rehab.  


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred at Memorial Hermann Hospital from July 9, 2010 to July 20, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-1008 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.  

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in June 2011, as well as a June 2011 Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  During the August 2012 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c) (2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  


II.  Factual background.

The Veteran is seeking payment or reimbursement for medical expenses incurred at Memorial Hermann Hospital from July 9, 2010 to July 20, 2010.  The Veteran maintains that the record clearly documents that it was determined that he was to remain at Memorial Hermann because VA did not have the proper staff to care for him in his condition.  The private hospital remained in constant communication with the VA which agreed for him to remain at MHH until he was stable enough to be released.  

The records indicate that the Veteran was involved in a motor vehicle accident on June 4, 2010; he was admitted to Memorial Hermann Hospital on the same day.  On admission, it was noted that the Veteran was trapped underneath a car for approximately 10 minutes with his head and chest underneath the car; it was reported that he was awake but somewhat confused at the scene complaining of shortness of breath.  

Of record is a discharge summary dated July 9, 2010, wherein it was noted that the Veteran was status post MCC with left pneumothorax, nasal bone fracture, facial laceration, left costochondral sternal junction disruption, left rib fractures 4 through 7, lung laceration, retained hemothorax, respiratory failure, and urosepsis while in house.  It was noted that the Veteran had a left chest tube placed on June 4, 2010; it was discontinued on June 5, 2010.  The nasal bone fracture was determined to be non-operable, followed by OMFS, ENT.  The Veteran had a left thoracotomy and pulmonary decortication on June 24, 2010.  The Veteran also had a percutaneous tracheostomy on June 16, 2010 secondary to respiratory failure, downsized June 7, 2010.  On June 23, a right chest tube was placed, but subsequently removed on June 27, 2010.  The Veteran was advancing diet as tolerated.  On July 9, 2010, it was reported that the Veteran was on Oxycodone by mouth; he was also taking Celebrex and Sertraline for anxiety/depression.  It was noted that the Veteran was being followed by a case manager for discharge planning.  It was reported that the Veteran would go to 4-East Jones with physical medicine and rehabilitation; he needed physical therapy and occupational therapy.  It was reported that the Veteran was originally assigned to go to the VA.  The VA determined that he needed an LTAC, but the VA does not have an LTAC for PM and R will follow.  

In a clinical review, dated in June 2011, the examiner noted that the Veteran was involved in a motorcycle incident on June 4, 2010; he was then admitted to Hermann Memorial Hospital on that date and remained there with multiple injuries until he was discharged on July 20, 2010.  Hospital care included treatment for acute care from June 4, 2010 until July 8, 2010.  The examiner noted that, on July 9, 2010, the Veteran was transferred from acute care to rehabilitation in order to improve his impairments in mobility, locomotion, self-care and cognition.  At that point, his acute care was completed and further dates of care were disallowed.  The previous denial was upheld as the reviewing physician determined that the hospital period was for non-emergent care.  

At his personal hearing in August 2012, the representative noted that the Veteran was injured in an automobile accident on June 4, 2010, at which time he was admitted to Memorial Hermann Hospital for treatment.  On July 9, 2010, the Veteran was transferred from acute care to rehabilitation to improve his impairments in mobility, locomotion, self-care and cognition.  The representative argued that rehabilitation would have been provided by the VA if not as an in-patient, it would have been done on outpatient basis; however, he stated that the Veteran was in no condition to be treated on outpatient basis.  The representative pointed out that the Veteran needed the long-term acute care (LTAC) which the VA could not provide.  It was further argued that the hospital wanted to discharge the Veteran on July 9th, but the VA had no space for him.  

Submitted at the hearing was a copy of the discharge summary from Memorial Hermann Hospital, dated July 20, 2010.  The summary noted that the Veteran was admitted to 4 EJ inpatient rehab following a prolonged and complicated hospital course to work on his impairments, mobility, locomotion and activities of daily living.  It was noted that he demonstrated very good progress in his therapies and was noted to have achieved his goals ahead of schedule.  Also submitted at the hearing was a copy of a VA progress note, dated July 7, 2010, wherein it was noted that a request for transfer was reviewed and they were unable to offer a transfer because the Veteran was in need of LTAC.  No further afford to transfer at this time.  


III.  Legal Analysis.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy the following three conditions: 

(a)  The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch . 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i) (2); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and,

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Under 38 U.S.C.A. § 1725, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The term "health-plan contract" includes any of the following: (A) An insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid. (B) An insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  (C) A State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.). (D) A workers' compensation law or plan described in section 1729 (a) (2) (A) of this title.  38 U.S.C.A. § 1725(f) (2).   

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Veteran does not meet any of the four elements of the first criteria listed above in 38 U.S.C.A. § 1728(a).  His treatment at Memorial Hermann Hospital was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability, and the claims file does not reflect that the Veteran was considered permanently and totally disabled as a result of a service-connected disability, or that he was participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. § 1728.  

This leaves a theory of entitlement pursuant to 38 U.S.C.A. § 1725 (The Veterans Millennium Health Care and Benefits Act).  It provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).  

By its explicit terms, under 38 U.S.C.A. § 1725, payment or reimbursement cannot be provided for treatment that was not for medical emergency.  The Board understands that the Veteran was recovering from severe trauma related to a motor vehicle accident, but by July 9, 2010, his condition did not represent a continuing medical emergency that would prevented him from being transferred to another hospital.  Because the Veteran does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether any of the other criteria are met, as the failure to meet one of them precludes payment.  

38 C.F.R. § 17.1002 (a), (b), (c).  Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that reimbursement of non-VA emergency treatment is not warranted under the Millennium Health Care and Benefits Act.  The evidence reflects that the Veteran had no significant symptoms on July 9, 2010.  The examiner noted that, on July 9, 2010, the Veteran was transferred from acute care to rehabilitation in order to improve his impairments in mobility, locomotion, self-care and cognition.  At that point, his acute care was completed and further dates of care were disallowed.  The July 20, 2010 discharge summary indicated that the Veteran was admitted to 4 EJ inpatient rehab following a prolonged and complicated hospital course to work on his impairments, mobility, locomotion and activities of daily living.  It was noted that he demonstrated very good progress in his therapies and was noted to have achieved his goals ahead of schedule.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims.  Payment or reimbursement of unauthorized medical services provided at MHH from July 9, 2010 to July 20, 2010, is not warranted under the applicable laws and regulations. It is uncontroverted that the medical services rendered were non-emergent.  Under 38 U.S.C.A. §§ 1728, 1725 and 38 C.F.R. § 17.120, payment or reimbursement may be authorized in certain circumstances provided that the treatment was emergent.  Neither rehabilitation nor OT may be reasonably construed as emergent medical care.  See generally 38 C.F.R. § 17.120(b).  

The Board thus finds that the care rendered from July 9, 2010 to July 20, 2010 was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  Based on this finding, the Board concludes that the criteria for entitlement to payment of unauthorized medical expenses for services rendered at Memorial Hermann Hospital from July 9, 2010 to July 20, 2010 are not met.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is not for application.  Rather, as a preponderance of the evidence is against the claim, it must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses associated with private medical treatment, received at Memorial Hermann Hospital, from July 9, 2010 to July 20, 2010, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


